The Disciplinary Review Board having filed with the Court its decision in DRB
*76517-348 and DRB 17-446, concluding that Francis Charles Babcock, Jr. , of Jersey City , who was admitted to the bar of this State in 1990, should be censured for his unethical conduct established in DRB 17-348 and DRB 17-446;
And DRB 17-348 having been before the Board as a presentment and the Board having found that respondent violated RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to promptly notify and deliver funds or property to a client or third party), RPC 1.16(d) (failure to protect client's interests on termination of representation), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And DRB 17-445 having been before the Board pursuant to Rule 1:20-4(f)(default by respondent) and respondent having been deemed to have admitted violations of RPC 1.4(b) (failure to communicate with client) and RPC 1.16 (d) (failure to protect client's interests on termination of representation);
And good cause appearing;
It is ORDERED that Francis Charles Babcock, Jr., is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **299ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.